COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In Re Catherine Murrah Molloy

Appellate case number:    01-19-00894-CV

Trial court case number: 2018-67151

Trial court:              257th District Court of Harris County

      Relator Catherine Murrah Molloy has filed a second petition for writ of mandamus
complaining of the trial court’s refusal to set a hearing on Molloy’s formal bill of exception.
Molloy also complains of the trial court’s November 13, 2019 order denying her bill of exception.
Molloy has requested an emergency stay of a hearing set for Friday, November 22, 2019.
         We grant the motion and order the hearing set to occur on Friday, November 22, 2019
stayed pending disposition of this petition. The Court requests a response to the petition for writ
of mandamus from real parties in interest, Kevin Fletcher, Stephen Fletcher, and Juliana Fletcher,
to be filed by December 6, 2019.
       It is so ORDERED.

Judge’s signature: __Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court


Date: __November 15, 2019____________________